Citation Nr: 1722978	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a groin disability, claimed as bilateral orchialgia from a vasectomy reversal.

2.  Entitlement to service connection for a groin disability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1988 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequently, the appeal was transferred to the Philadelphia, Pennsylvania RO.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  A March 1999 rating decision denied entitlement to service connection for a groin disability.  

2.  Evidence received since the March 1999 rating decision, including a positive nexus opinion from Dr. A.T., is new and material, and the Veteran's claim is reopened.

3.  The Veteran's chronic epididymitis is related to his active military service.  





CONCLUSIONS OF LAW

1.  Evidence received since the March 1999 rating decision is new and material; the service connection claim for a groin disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2016).

2.  The criteria to establish service connection for chronic epididymitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for a groin disability was denied in a March 1999 rating decision by the Baltimore, Maryland RO, but the Veteran did not appeal.  The Veteran filed a new claim, which was denied by the Houston, Texas RO in a September 2010 rating decision; the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, medical records show a positive nexus opinion from Dr. A.T. who stated the Veteran's current groin disability is related to his July 1997 vasectomy reversal during service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a groin disability is addressed below.  

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking service connection for his groin disability.  He contends that his vasectomy reversal during service is the reason that he has persistent pain in his groin area since leaving service.  See April 2017 hearing transcript.  The Board agrees.  

In August 2010, the Veteran had a VA examination.  The Veteran reported bilateral scrotal pain since 1998.  He had a vasectomy in 1995 and vasovasostomy (vasectomy reversal) in 1997.  The examiner determined the Veteran's pain from his surgeries during was less likely than not caused or a result those surgeries because the Veteran did not have a chronic or recurrent disability noted in his service treatment records and he had a normal urology examination in 2009 and August 2010.   

In October 2010, Dr. A.T. stated that the Veteran's groin disability was as likely as not due to the vasectomy reversal during service.  Dr. A.T. noted the Veteran's bilateral palpable and tender masses likely representing granulomas or scar tissue from the vasectomy reversal in 1997.  He also found the Veteran to have probable chronic epididymitis.

The Board finds service connection for the Veteran's groin disability is warranted.  First, the Veteran has a current disability, chronic epididymitis - the first element Second, there was an in-service occurrence, the vasovasostomy - the second element.  Third, there is a nexus opinion from Dr. Dr. A.T., who stated that the Veteran's chronic epididymitis was as likely as not due to scar tissue and/or granulomas during service - the third element.  Accordingly, the Veteran satisfies the elements for service connection.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for chronic epididymitis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a groin disability is reopened.

Entitlement to service connection for chronic epididymitis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


